In an action to, inter alia, recover damages for violation of Real Property Law § 275, the plaintiff appeals from an order of the Supreme Court, Queens County (Posner, J.), dated January 5, 1998, which granted the defendant’s motion to dismiss the complaint.
Ordered that the order is affirmed, with costs.
Contrary to the plaintiffs’ contention, the provision in their mortgage rider with the defendant requiring them to pay a reasonable attorney’s fee for the preparation of a satisfaction of mortgage is not a violation of Real Property Law § 275. In addition, we find no conduct on the part of the defendant which can be considered a deceptive business practice in violation of General Business Law § 349 et seq. Mangano, P. J., Santucci, Krausman and Florio, JJ., concur.